FRANKLIN, C. J.
John A. Owen was charged with the crime of transporting intoxicating liqnor within the state of Arizona. From a judgment of conviction he has appealed to this court. The Attorney General has submitted proof showing that appellant, pending the appeal, has escaped from custody, and that he is now a fugitive from justice. A prisoner absconding and being a fugitive from justice waives the right to have his case considered and determined on appeal. Alday v. State/15 Ariz. 334, 138 Pac. 1043. Appeal dismissed.
ROSS and CUNNINGHAM, JJ., concur.